adequate remedy at law by way of an appeal should they be convicted,
                   NRS 177.015(3); NRS 177.045 ("Upon the appeal, any decision of the court
                   in an intermediate order or proceeding, forming a part of the record, may
                   be reviewed."), and they have not demonstrated that the district court
                   manifestly abused its discretion in concluding that they did not have an
                   absolute right to the relocation funding pursuant to NRS chapter 342,
                   which they were accused of stealing with forged documentation.     See NRS
                   342.075(1) (providing that the provisions of NRS chapter 342 only apply to
                   those displaced persons and businesses who did not willingly agree to the
                   purchase price offered by the government); see also Pan u. Eighth Judicial
                   Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004) (observing that
                   petitioner bears the burden of demonstrating that this court's intervention
                   by way of extraordinary relief is warranted). Accordingly, we
                               ORDER the petition DENIED.




                                              r5aci.
                                           Saitta




                   Gibboffs                                  Pickering
                                                                         A   ckii4     ' J.



                   cc:   Hon. Carolyn Ellsworth, District Judge
                         Gary A. Modafferi
                         Turco & Draskovich
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    es.